Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s submission filed on 12/30/2020 is duly acknowledged.
Claims 4, 6, 7, 9, 10, 12, 13, 15, 16, 25, 32 and 34 (originally presented) have been canceled by applicant’s current claim amendments.
Claims 1-3, 5, 8, 11, 14, 17-24, 26-31 and 33 (as currently amended) are pending in this application, and are subject to election/restriction as follows:
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-3 and 14, drawn to “A Candida strain comprising a mutation or deletion in the first XYL2 allele, second XYL2 allele, or both” (taken as first product).
Group II, claims 5, 8, 11, 14, 17-24 and 26-29, drawn to “A method of producing one or more sugar alcohols from a lignocellulosic feedstock”, as recited in instant claim 17 (taken as first process).
Group III, claim 30, drawn to “Xylitol produced by a Candida strain”, as recited in instant claim 30 (taken as second product).
Group IV, claim 31, drawn to “A method of modifying a Candida strain”, as recited in instant claim 31 (taken as second process).
claim 33, drawn to “A method of producing arabitol from a lignocellulosic feedstock”, as recited in instant claim 33 (taken as third process).

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups (I-V) as presented, lack unity of invention because even though the inventions of these groups all appear to require the technical feature of “a Candida strain comprising a mutation or deletion in the first XYL2 allele, second XYL2 allele, or both” (see instant claim 1, in particular), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of disclosure provided by KIM et al (US 2008/0206821 A1; cited as ref. [A] on PTO 892 form attached herewith).  Kim et al, while teaching a method for manufacturing xylitol with high-yield and high-productivity by employing a xylitol dehydrogenase-deficient mutant of xylitol producing microorganism such as Candida tropicalis (see title, abstract, Summary of the invention on page 1, [0011], Figure 2, Examples 1, 2 and 5, and claims 1-3, in particular), disclose the Candida strain that has been disrupted in Xyl2 gene using insertional mutagenesis (see [0011], [0020]-[0021], for instance), wherein the strain was able to demonstrate xylitol yield of up to 98% by fermenting a suitable carbon source (see [0026] and [0043], Example 5, for instance). Since, the product as claimed in claim 1 (i.e. the common technical feature) has been disclosed in the cited prior art, and does not make a contribution over the prior art, the inventions as presented in groups (I-V) lack unity a posteriori. 
In addition, it is noted that the invention of group III (i.e. claim 30) is currently directed to a second product, which is “xylitol” (i.e. a product-by-process) that is well known sugar alcohol per se, and is fully disclosed in the cited prior art (see Figures 3-6, for instance), and 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657